Citation Nr: 0734030	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-33 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for a seizure 
disability.

3.  Entitlement to service connection for a psychiatric 
disability, variously characterized as bipolar disorder or 
depression.


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a 2002 RO decision, which denied 
claims for service connection for bilateral hearing loss, a 
seizure disability, and depression.

The Board notes that the veteran originally requested service 
connection for bipolar disorder and depression in his 
February 2002 claim.  Since this time, the veteran's claim 
has been alternately characterized as a claim for depression 
and a claim for bipolar disorder.  In order to best serve the 
veteran's interests, the Board will recharacterize the issue 
as entitlement to service connection for a psychiatric 
disability, to include bipolar disorder and depression. 

The Board notes that, upon the veteran's request, he was 
scheduled for a Travel Board hearing on September 10, 2007, 
at the Cleveland RO.  The veteran failed to report for this 
hearing.  No request to reschedule this hearing has been 
submitted. 

The issue of entitlement to service connection for a 
psychiatric disability, to include bipolar disorder and 
depression, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current bilateral hearing 
loss disability according to VA standards.

2.  The preponderance of the competent medical evidence does 
not reveal that the veteran has a current seizure disability 
that is related to a disease or injury in service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may sensorineural 
hearing loss be presumed to have been incurred therein.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).

2.  Service connection for a seizure disability is not 
warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated in May 2002, October 2002, April 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The May 2002, October 2002, April 
2005 letters informed him that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA medical records are in the file.  In addition, 
the claims folder contains a March 2002 letter from the 
National Personnel Records Center indicating that all 
available separation documents and medical records of the 
veteran have been associated with the claims file.  The Board 
notes that, in the veteran's February 2002 claim and October 
2005 statement, he referred to treatment he received at the 
Long Beach, California VA Medical Center (VAMC) in the 1980s 
and the Memphis, Tennessee VAMC in the 1970s.  However, the 
veteran specifically stated that these records contain 
information regarding psychiatric treatment (the matter that 
is being remanded), not treatment for hearing loss or 
seizures (the matters that are currently being reviewed).  In 
addition, as the claims of service connection for a bilateral 
hearing loss disability and a seizure disability are being 
denied due to a lack of a current disability, VA treatment 
records from several decades ago would not help to establish 
his claims.  Therefore, the Board finds that all relevant 
records identified by the veteran as relating to his claims 
for bilateral hearing loss and a seizure disability have been 
obtained, to the extent possible.  VA has fulfilled its duty 
to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a January 2006 audiological examination, which 
included audiological testing at the appropriate frequencies 
and speech recognition testing using the Maryland CNC Test, 
and a January 2006 VA examination for his claimed seizure 
disability.  The Board finds these examination reports and 
the opinions of the examiners sufficient upon which to base 
decisions. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

Service connection for organic diseases of the nervous 
system, such as sensorineural hearing loss and epilepsies, 
may additionally be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2007).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  His 
DD-214 form reflects that his inservice occupation was as a 
stock clerk, he did not receive any medals which are 
indicative of combat service.  In addition, the veteran does 
not claim that he was injured during combat. 

The veteran contends that he currently has bilateral hearing 
loss and a seizure disability as the result of exposure to 
head trauma during service.  See Claim, February 2002.  In a 
statement the veteran submitted in February 2007, he asserted 
that he was attacked by a fellow navy recruit and fell into a 
coma.  He was hospitalized for 33 days.

The veteran's service medical records show no treatment for 
hearing loss or seizures during active duty.  The veteran's 
hearing ability was recorded at 15 out of 15 bilaterally on 
his September 1970 separation examination.  No mention was 
made of seizures in his service medical records.  However, 
his service medical records do support his assertion that he 
suffered trauma to his head due to a personal assault.  See 
service medical records, January 1970 to February 1970.  The 
veteran was diagnosed with a left basilar skull fracture and 
hospitalized for several weeks following the incident.  Id.  
In addition, the examiner noted concern regarding bleeding of 
the veteran's left ear.  Id.

In regards specifically to his claim for service connection 
for bilateral hearing loss, the veteran underwent an 
audiological examination in January 2006.  Audiometric 
testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
5
LEFT
20
10
20
0
20
The veteran's speech recognition ability was recorded at 100 
percent bilaterally.  The criteria for hearing loss as 
described under 38 C.F.R. § 3.385 are not met as the January 
2006 auditory thresholds did not reach a level of 40 decibels 
or greater for any of the frequencies, the auditory 
thresholds were not 26 decibels or greater in at least 3 of 
the frequencies, and the speech recognition ability was not 
less than 94 percent in either ear.  Therefore, the veteran 
does not have hearing loss in his right or his left ear, as 
defined under 38 C.F.R. § 3.385.  

The only evidence of record that the veteran has bilateral 
hearing loss is his own statements and assertions.  The 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, or undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding diagnosis of bilateral hearing 
loss for VA purposes are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994).  

There being no evidence of a current bilateral hearing loss 
disability, the veteran's claim must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997).

Again, as noted above, there is no evidence of seizures in 
service.  Further, there is no diagnosis of epilepsy within 
one year of service separation.  In support of his claim for 
a seizure disability, the veteran has submitted VAMC 
treatment records from July 2001 to September 2006.  These 
medical records show complaints of seizures dating back to 
November 2001, several decades after service.  In a November 
2001 VA neuropsychological evaluation report, the veteran 
stated that he first began having seizures 5 or 10 years 
after he was assaulted.  The examiner noted that the veteran 
has a seizure disability subsequent to a 1970 head injury.

At a January 2006 VA examination, the veteran reported having 
5 to 6 seizures over the previous 2 years.  The examiner 
noted that there is no electroencephalogram (EEG) study 
confirming the presence of a seizure disorder and the 
veteran's neurological examination shows no abnormality.  
After reviewing the claims folder, the examiner opined that 
it had not been established that the veteran had a current 
seizure disorder.  In this regard, it was noted that the 
veteran's description of his symptoms was very atypical.  It 
was opined that it is less likely than not that the veteran 
has a seizure disorder, and less likely than not that such is 
related to head trauma.  Additionally, in a VAMC treatment 
note from September 2006, the veteran reported that he had 
his last seizure in 2001.  It was also noted at this time 
that the veteran was not epileptic.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In the January 2006 VA examination report, the examiner 
specifically indicated that he reviewed the claims folder in 
its entirety and gave a detailed rationale for his opinion, 
directly addressing clinical findings and the statements and 
opinions made by other examiners.  In the November 2001 
neuropsychological evaluation report, the examiner explicitly 
noted that no prior medical records had been reviewed. 
Additionally, the examiner offered no rationale or basis for 
the diagnosis of a seizure disability.  Rather, it appears 
that he based his conclusion solely on the veteran's self-
reported history. The mere recitation of a veteran's self-
reported lay history does not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  

In light of the fact that the November 2001 diagnosis is not 
based on a complete review of the claims folder and appears 
to be based on the veteran's self-reported lay history, as 
opposed to clinical findings of seizure disability, the Board 
finds the January 2006 VA opinion to be more probative and 
concludes that the veteran does not have a current diagnosis 
of a seizure disability.  Even assuming for argument purposes 
that the veteran does indeed have seizures, the January 2006 
VA examination report clearly states that it is less likely 
than not that such is related to head trauma. 

Likewise, while it is argued that medical literature 
regarding head trauma provided by the veteran is supportive 
of the claims for service connection, the Board finds that 
such generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality.  Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The competent medical evidence of record shows no 
current seizure disability; thus, there may be no service 
connection for this claimed disability.  

As the preponderance of the evidence is against the claims of 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a seizure disability is 
denied.


REMAND

The veteran contends that he has a bipolar disorder, also 
claimed as depression, as the result of significant head 
trauma he suffered while in service.  See Claim, February 
2002.  After a thorough review of the veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.  
Specifically, this issue must be remanded in order to obtain 
additional VA and private treatment records and to schedule 
the veteran for a VA examination. 

The veteran indicated in his February 2002 claim that he 
received VA psychiatric treatment at the Memphis, Tennessee 
VAMC from 1975 to 1976 and at the Long Beach California VAMC 
in 1982.  In the veteran's October 2005 statement, he 
asserted that he sought psychiatric treatment at the Long 
Beach VAMC in 1980 or 1981 and at St. Petersburg General 
Hospital in 1971 or 1972.  VA has an obligation under the 
Veterans Claims Assistance Act (VCAA) to associate all 
relevant records in VA's possession with the claims file of a 
veteran.  38 C.F.R. § 3.159 (2007).  Therefore, this case 
must be remanded in order to attempt to locate any 
outstanding VAMC treatment records from the Memphis and the 
Long Beach facilities.  In addition, attempts should be made 
to obtain all outstanding private treatment records as well, 
to specifically include the records from St. Petersburg 
General Hospital.

After all available records have been obtained, the veteran 
should be scheduled for a VA examination.  The Board concedes 
that the veteran has a current diagnosis of bipolar disorder.  
See VAMC treatment records, September 2006.  In a November 
2001 neuropsychological evaluation report, the examiner 
stated that "individuals who have suffered moderate to 
severe head injuries often demonstrate deficits in attention, 
memory, executive functioning, psychomotor slowing, and mood 
disturbances, all of which is consistent with what is 
observed with the" veteran.  However, the examiner goes on 
to say that it is difficult to ascertain the exact nature of 
the injury without prior medical records for review.  
Therefore, while the examiner clearly states the possible 
side effects of physical trauma, she does not specifically 
opine that the veteran's bipolar disorder or depression is 
caused by his incident of assault.  

Additionally, in recent VAMC treatment records the veteran's 
axis I diagnosis is listed as a schizoaffective/bipolar/mood 
disorder, secondary to head trauma.  See VAMC treatment 
records, January 2005.  However, it is unclear from these 
treatment records whether the examiner is rendering an 
opinion as to the cause of the veteran's psychiatric 
disability or simply reciting the veteran's self-reported 
history.  As mentioned above, the mere recitation of a 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406 (1996).  Thus, the Board 
finds that the medical evidence of record is inadequate for 
the purpose of adjudicating the veteran's claim for service 
connection and that a VA examination must be conducted.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with appropriate 
notice of the VA's duties to notify and 
to assist, particularly in compliance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.	Send to the veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to 
enable the RO to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his 
ultimate responsibility to submit. 
Associate any records received, 
including negative responses, with the 
claims file.

3.	Obtain all of the veteran's medical 
records from the VAMC in Long Beach, 
California, particularly from 1980 to 
1982; all records from the VAMC in 
Memphis, Tennessee, particularly from 
1975 to 1976; all records from St. 
Petersburg General Hospital, 
particularly from 1971 to 1972; and all 
current VA records for any psychiatric 
treatment the veteran has recently 
undergone.  

4.	After the above records have been 
obtained to the extent possible, 
schedule the veteran for a VA 
examination.  The claims file should be 
provided to the examiner for review, 
and the examiner should note that it 
has been reviewed. 

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran has a current psychiatric 
disability, to include bipolar disorder 
or depression.  If so, an opinion 
should be provided as to whether it is 
at least as likely as not that the 
veteran's current psychiatric 
disability was incurred in or 
aggravated by his active duty service.  
Specifically, the examiner should offer 
an opinion as to the possibility that 
the veteran developed a psychiatric 
disability as the result of an 
inservice trauma to the head.  He or 
she should also address the statements 
regarding causation found in the 
November 2001 VA neuropsychological 
examination report.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the December 2006 
Supplemental Statement of the Case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran has been given the 
applicable time to submit additional 
argument, the claim should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


